Case 1:18-cr-00420-ALC Document 716 Filed B6fuléakryPage 1 of 1

DOCUMENT ELECTRONICALLY
FILED

DOC#

DATE FILED: FILED: _4A/-2)
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

x
United States of America,
ORDER
18-CR-420 (ALC)
-against-

Jose Hernandez,

x
ANDREW L. CARTER, JR., United States District Judge:

 

The sentencing scheduled for June 17, 2021 is adjourned to August 24, 2021
at 2:00 p.m.
SO ORDERED.

Dated: New York, New York

eH ata 7 Cory

ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 

 
